Citation Nr: 1541475	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for Meniere's disease, to include deafness tinnitus, and vertigo.  

3 Entitlement to service connection for obesity, to include as due to a psychiatric disorder.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The appellant served in the Air National Guard.  Verified periods of active duty for training (ADT) are:  July 17 1983 to July 29 1983; August 14, 1983 to September 30; 1983; and March 12 1984 to March 15 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

Claims for service connection for psychiatric disorders, including posttraumatic stress disorder (PTSD), may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The appellant initially claimed service connection for "depression" which is the disability that the rating decision denied service connection.  However, the appellant has subsequently asserted a claim for service connection for PTSD based upon an in-service personal assault.  Accordingly, the Board has recharacterized this issue on appeal.  

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2014).  Under 38 U.S.C.A. § 101(24), "'active military, naval, or air service' includes active duty, any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty." 38 U.S.C.A. § 101(24).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training, or for an injury incurred during inactive duty training. See also 38 C.F.R. § 3.6 (2015). 

The appellant is not a veteran for VA purposes; she served as an officer in the North Carolina Air National Guard.  Her civilian training and occupation was as an attorney and she served as a military attorney in the Judge Advocate General Corps.  Only a few short periods of ADT have been verified:  July 17 1983 to July 29 1983; August 14, 1983 to September 30; 1983; and March 12 1984 to March 15 1984.  The rest of the time she had periods of inactive duty training (IDT), weekend drills.  

Her primary claim is that during a period of ADT, she was on an exercise in Panama and during this time, she was sexually harassed and/or sexually assaulted.  She asserts that this claimed in-service personal assault is the cause of a current psychiatric disorder, which she variously claims to be depression and/or PTSD.  At times she further asserts that this caused her claimed Meniere's disease; at other times she merely asserts that service as an Air National Guard Judge Advocate "caused" Meniere's disease.  Finally she asserts her obesity is secondary to the claimed psychiatric disorder.  

Except for the appellant's assertions there is very little evidence of a psychiatric disability.  A November 2005 medical evaluation conducted for a state office of disability determination services indicates that the appellant had depression, which was "probably" secondary to her difficulty adjusting to her physical medical problems.  However, this examination was conducted by a physician who was not a psychiatrist and who specifically noted that a "psychiatric evaluation would be helpful in this patient."  The presence of this record raises the issue that the appellant may be receiving disability benefits from the Social Security Administration (SSA).  VA must obtain SSA decisions and records which have bearing on the appellant's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

Private medical records also show diagnoses of symptoms of vertigo, tinnitus, and/or Meniere's disease, but dating from almost 10 years after the appellant participated in any ADT or IDT.  

Again, the appellant's claim for service connection for a psychiatric disorder is primarily a claim for PTSD.  Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor. If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

There are special considerations for PTSD claims predicated on a personal assault. The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records, including evidence of behavior changes, which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2015). 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

Service personnel records reveal that the appellant participated in an exercise in Panama during the year from May 1983 to May 1984.  The appellant's claim is that the personal assault during this time caused a psychiatric disorder that renders her totally disabled.  Her officer rating for the following year indicates that she failed to complete her obligated service and that she stopped actively participating in her National Guard duties after only 14 months.  There is also a gap of over two decades from 1984 until her claim was submitted in 2010.  She has not provided any information related to this period of time related to her employment or complete health records, which would assist VA in making a determination on her claims.  

In light of the above additional development is necessary.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is remanded for the following action:

1. The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include all psychiatric treatment, all records related to the diagnosis and treatment for Meniere's disease, and any disability benefits from SSA.  The appellant must be asked to submit a detailed employment history related to her civilian employment for the period of time from 1982 to the present.  The appellant must be advised to failure to cooperate in the development of the claims may include denial of the claims.  38 C.F.R. § 3.158 (2015).  

Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2.  After conducting any additional development required based on the appellant's claim for PTSD based upon personal assault, the appellant must be afforded a VA psychiatric examination to determine whether any currently or previously diagnosed psychiatric disorders are related to the appellant's short periods of ADT.  

The RO must specify for the examiner the stressor or stressors that it has determined are established by the record.  Regardless of the RO's response, the Board notes that the appellant has consistently alleged the following in-service stressor that she was sexually harassed and/or assaulted during a period of ADT in Panama.  The evidence establishes that she participated in an exercise in Panama and the following year she stopped participating in National Guard duties, but her performance reviews do not show any deterioration in her performance.  

The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed. 

In reviewing the record, the psychiatrist must identify and examine all records indicating any signs/indicators of the claimed personal assault stressors alleged by the appellant to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence.  Based on the evidence of record, the examiner must provide an opinion as to whether the record indicates that any in-service personal assault described by the appellant occurred.

Following a review of the evidence of record and with consideration of the appellant's statements and all other lay statements of record, the examiner must provide diagnoses for all psychiatric disorders found.  If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the appellant's claimed stressors found to be established by the record were sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.

Additionally, the examiner must opine as to whether any psychiatric disorder found or previously diagnosed in the record is causally or etiologically related to the appellant's short periods of ADT, to include as due to any verified incident during service. 

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner. 

3.  The appellant must be afforded the appropriate VA examination to determine whether any currently diagnosed Meniere's disease disorder is related to military service, which consisted of short and discrete periods of ADT and IDT.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner is informed that the appellant served only a short period of time in the Air National Guard as a lawyer and there is no evidence that she served in a position where she would have been exposed to acoustic trauma in the form of aircraft noise.  

Based on a review of the evidence of record, including the appellant's service and post-service treatment records, her work history, and with consideration of the appellant's statements, the examiner must opine as to whether any currently or previously diagnosed hearing loss, vertigo, tinnitus and/or Meniere's disease is related to her short period of National Guard service.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the appellant that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158 , 3.655 (2015).  In the event that the appellant does not report for any scheduled examination, documentation must be obtained and associated with the appellant's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 
5.  The medical reports must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 
 
6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the appellant with an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however,s he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

